          Case 1:20-cv-02172-JMF Document 29 Filed 07/31/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF NEW YORK


 DAHRA ENGINEERING & SECURITY
 SERVICES LLC, an Oman corporation
                                                        Case No. 20CV2172 JMF
                                Plaintiff,

        v.                                              NOTICE OF VOLUNTARY
                                                        DISMISSAL WITHOUT
 L3 SECURITY & DETECTION SYSTEMS,                       PREJUDICE
 INC., a Delaware corporation,

                                Defendant.



       PLEASE TAKE NOTICE that Plaintiff Dahra Engineering & Security Services LLC, by

its undersigned counsel, hereby gives notice that the above-captioned action is voluntarily

dismissed without prejudice as against Defendant L3 Security & Detection Systems, Inc., with no

award of attorney fees or costs to either party, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i).


Dated: New York, New York
       July 31, 2020                                Respectfully submitted,

                                                    SQUIRE PATTON BOGGS (US) LLP

                                                    By: /s/ Paul Myung Han Kim
                                                          Paul Myung Han Kim

                                                    1211 Avenue of the Americas, 26th Floor
                                                    New York, NY 10036
                                                    Telephone: (212) 872-9800
                                                    Email: paul.kim@squirepb.com

                                                    Attorneys for Plaintiff Dahra Engineering &
                                                    Security Services LLC
